Citation Nr: 1424656	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for ischemic heart disease and congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2014 videoconference hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was not denied compensation for a covered herbicide disease between September 25, 1985 and May 3, 1989, and he did not have a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, August 31, 2010.

2.  The Veteran's claim for entitlement to service connection for ischemic heart disease was received September 2, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2010 for a grant of service connection for ischemic heart disease and congestive heart failure have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant that indicates intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which in this case is August 31, 2010.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

In the instant case, the Veteran was granted presumptive service connection for ischemic heart disease and congestive heart failure based on presumed exposure to herbicides in Vietnam in a December 2010 RO decision.  An effective date of September 2, 2010, was originally assigned.  This date was the date that the Veteran's claim was received.  However, in September 2011, the RO revised the Veteran's effective date to August 31, 2010, the effective date of the regulation adding ischemic heart disease to the list of conditions for which presumptive service connection can be granted based on exposure to herbicides.  The Veteran has argued that he is entitled to an earlier effective date, specifically that an August 1989 Agent Orange Registry examination should be construed as an informal claim for benefits under Nehmer.  

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for ischemic heart disease and congestive heart failure based on exposure to herbicides in service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for a heart disease between September 25, 1985 and May 3, 1989.  The only claim of record prior to the Veteran's September 2010 claim was a June 1984 claim for pension which was denied in July 1984; he did not appeal and the claim became final.  

Nor did the Veteran have a claim pending for compensation pending between May 3, 1989, and August 31, 2010, the date on which the regulation adding ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective.

In August 1989, the Veteran was afforded an Agent Orange Registry examination, at which time he reported a history of myocardial infarction and a diagnosis of angina.  He told the examiner that he believed that his heart problems were due to exposure to Agent Orange.  In a September 1989 letter, the physician who examined the Veteran, Dr. R.L., sent him a letter summarizing the Veteran's examination and explaining that at that time, there was no conclusive scientific evidence that Agent Orange has caused long-term medical problems in Vietnam veterans or their children.  Dr. R.L. explained to the Veteran that his examination did not automatically initiate a claim for VA benefits, and that if he wanted to file a claim, he should contact a Veterans Benefits Counselor or the nearest VA Regional Office.  

While 38 C.F.R. § 3.157 allows a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims, in the instant case, the Veteran's September 2010 claim for ischemic heart disease was an original claim for service connection, not a claim for a higher disability rating for an already service connected disability or an attempt to reopen a previously denied service connection claim.  Furthermore, at the time of his Agent Orange examination, the Veteran was explicitly informed, in writing, that his examination did not automatically initiate a claim for VA benefits.  However, despite being so informed, he took no further action to pursue a claim for VA benefits.  

As noted above, a claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  The fact that the Veteran verbally told Dr. R.L. that he believed that his heart problems were due to exposure to herbicides in Vietnam cannot reasonably be construed as a "writing" requesting service connection for a heart disability, particularly after the Veteran was given written notice that his examination would not be considered a claim for VA benefits.  

Although the Veteran asserts in an October 2010 statement that when he was seen in 1989 for his Agent Orange examination, he was given no information on filing a claim, the September 1989 letter from Dr. R.L. shows that the Veteran was informed that his examination did not automatically initiate a claim for VA benefits and he was referred to a Veterans Benefit Counselor or his local VA office for further information on filing a claim.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  

Additionally, the Board notes that the Veteran has complained that he believed that he was not eligible for benefits in September 1989 based on Dr. R.L.'s statement that at that time there was no conclusive evidence that Agent Orange has caused long-term medical problems in Vietnam Veterans.  That was the state of medical evidence at that time.  It appears that the Veteran is suggesting that Dr. R.L.'s statement should be considered the equivalent of a denial of a claim for a for a heart disability.  However, as the Board has discussed above, the mere fact that the Veteran had an Agent Orange Registry examination is not an informal claim for VA benefits and even if it was, Dr. R.L. did not have any authority to grant or deny such a claim.  Furthermore,  as noted, Dr. R.L. informed the Veteran that he needed to file a claim if he wanted VA to consider his claim for service connection.  

To the extent that the Veteran cites the Board's decisions in other cases, such do not have any precedential impact. 

For all the above reasons, the Board finds that entitlement to an effective date earlier than August 31, 2010 for a grant of service connection for ischemic heart disease and congestive heart failure must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).




The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

Entitlement to an effective date earlier than August 31, 2010 for a grant of service connection for ischemic heart disease and congestive heart failure is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


